UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2388


LISA WASHINGTON,

                    Plaintiff - Appellant,

             v.

SYLVIA MATHEWS BURWELL, Secretary, Department of Health and Human
Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:16-cv-03638-GJH)


Submitted: March 29, 2018                                         Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lisa Washington, Appellant Pro Se. Vickie Elaine LeDuc, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lisa Washington appeals the district court’s order granting the Defendant

summary judgment on her race discrimination and retaliation claims, brought pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012

& Supp. 2017). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Washington v. Burwell, No.

8:16-cv-03638-GJH (D. Md. Nov. 9, 2017).           We deny Washington’s motion for

appointment of counsel, to file a formal brief, and for oral argument. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2